Citation Nr: 0616968	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had verified active service as follows:  
Beleaguered status from December 19, 1941, to May 5, 1942; 
missing status from May 6, 1942, to May 10, 1942; prisoner of 
war from May 11, 1942, to September 29, 1942; no casualty 
status from September 30, 1942, to August 15, 1945; absent 
without leave from August 16, 1945, to October 19, 1945; and 
Regular Philippine Army service from October 20, 1945, to 
January 2, 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 determination of the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran did not have qualifying service in the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria to establish entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 107, 1521 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of eligibility for nonservice-connected 
pension benefits, inasmuch as all of the evidence needed to 
adjudicate that claim is of record.

Legal criteria and analysis

A veteran may be awarded a pension if he or she is 
permanently and totally disabled from nonservice-connected 
disability, and if he or she served during a period of war.  
38 U.S.C.A. § 1521(a).  Service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval or air 
service for the purposes of any law conferring rights, 
privileges or benefits, other than, with regard to 38 U.S.C. 
Title 38 [Veterans' Benefits], those set forth in chapters 
11, 13, 23, and 24.  38 U.S.C.A. § 107(a). 

In the instant case, the veteran completed his service, which 
consisted solely of service in the Philippine Commonwealth 
Army, prior to July 1, 1946.  He is seeking entitlement to 
nonservice-connected pension benefits, which are awarded 
pursuant to Chapter 15 of 38 U.S.C. Title 38.  Under the law 
cited above, he does not have qualifying active service, and 
he is not eligible for such benefits.  His claim accordingly 
must be denied on that basis.


ORDER

Eligibility to nonservice-connected pension benefits is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


